DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 12/21/2021

	Claim(s) 1, 2, 4-9, 11-14, and 16-27 are pending.
	Claim(s) 8 has been amended.
Claim(s) 3, 10, and 15 have been cancelled.
Claim(s) 22-27 have been added.
The 35 USC § 112(b) rejection to claim(s) 8, 9, 11-14, 1116, 20, and 21 have been withdrawn in view of the amendments received on 12/21/2021.
The 35 U.S.C § 103 rejection to claims 1, 2, 4-9, 11-14, and 16-27 have been fully considered in view of the amendments received 12/21/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 12/21/2021


Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 8, and 17:

Applicant argues (Remarks, Page 9, ¶ 5 to Page 10, ¶ 2), that “The electronic identifier graphic identifies current positions, and do not direct attention to a subsequent viewpoint as set forth in claim1.
The user simply selects the timeline elements displayed on a timeline [0108]. Because the current timeline is displayed, Williams does not teach or suggest display of indicators of subsequent events, nor how a user may determine an indicator to direct attention toward a subsequent viewpoint from which to view the event within the video content.
Therefore, Williams is not understood to teach or suggest an indicator determined according to a current viewpoint in the video content. The timeline element and visual timeline element corresponding to an event record are independent of the current view and the location of the event within the video content. Further, Williams fails to describe indicators that direct attention toward a subsequent viewpoint from which to view an event within the video content.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole. Wherein, Williams et al. (US PGPUB No. 20160379682 A1) teaches visual indicators, as shown within Fig. 9:

    PNG
    media_image1.png
    525
    745
    media_image1.png
    Greyscale

such that, the visual indicators (as highlighted above) implicitly direct a user’s attention from the current selected viewpoint of 808E (Williams; [¶ 0098 and ¶ 0104-0106]). Furthermore, event records (Williams; [¶ 0083]), “… allows the start time, end time and identifier of each event record to be seen in an intuitive manner” (Williams; [¶ 0086]), and “… therefore makes it easy and intuitive for a user to identify event records that are potentially linked” (Williams; [¶ 0086]). Moreover, allowing "... a user (to) not only to view the occurrence of events using the timeline 902, but also to investigate in detail the events which have taken place and to, for example, confirm whether event records which occur over the same or over overlapping time periods (or even non-overlapping time periods in temporal proximity to each other) are indeed linked (Williams; [¶ 0097]). Thus, the visual graphic timeline element (correlating to an event record) corresponding to the indicator implicitly directs attention toward a subsequent viewpoint from at least one event within the video content, as addressed above.
Still further, Applicant fail to view the manner in which Williams et al. is modified by You et al. (US PGPUB No. 2017002657 A1). Wherein, You et al. teaches You; [¶ 0091-0093, as illustrated within Fig. 5A-C]). Moreover, You et al. modifies the visual graphics as taught by Williams et al., to incorporate a viewer’s current FOV is given a cue (i.e. visual arrow associated with a pointing direction) (You; [¶ 0094-0096]) that is associated with directing/navigating the FOV (i.e. user’s attention) toward another FOV/viewpoint in relation with interest (You; [¶ 0096-0097 and ¶ 0099]; moreover, event of interest (EOI) [¶ 0058-0059] and future event direction [¶ 0062]).
Moreover, Applicant’s argument(s) infer that the timeline is taught as the indicator, however Applicant fails to view the one or more elements within the timeline that are indicators of event records.
Therefore, Applicant fails to provide clear differences between the applied prior art and the argued subject matter.   

Applicant argues (Remarks, Page 10, ¶ 3), that “… Williams is not understood to teach or suggest ‘the at least one indicator being determined according to a current viewpoint in the video content and the location of the at least one event within the video content’ and ‘determine at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the video content’ as set forth in independent claim 8.”
The Examiner disagrees. Wherein, Williams et al. teaches an indictor corresponding to a visualized graphic element of the timeline (e.g. 808E), such that the visualized graphic element of the timeline (i.e. indictor) being determined according to a current viewpoint within a timeline in the video content and the location within the timeline of the at least one event within the video content (Williams; [¶ 0097-0098 and ¶ 0116-0118]). In addition, Applicant fails to view the teachings of subsequent viewpoints (Williams; [¶ 0119-0122]) in relation with a current/selected viewpoint by Williams; [¶ 0097-0098 and ¶ 0116-0118]). Still further, Applicant fails view the subject matter of “determine at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the video content” as addressed above.
Therefore, Applicant fails to provide clear differences between the applied prior art and the argued subject matter.   

Applicant argues (Remarks, Page 10, ¶ 5-6), that “Although Williams describes capturing a sporting event with more than one camera, with each camera having a different field of view of the sporting event [0107]. Such different views do not teach or suggest different locations with video content, merely different perspectives of the same location.
Thus, Williams is not understood to teach or suggest ‘wherein the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint’ as set forth in independent claim 8.”
The Examiner disagrees. Applicant’s arguments fail to view the teachings of Williams et al., wherein locations correspond to positions within a timeline. And wherein, each positioned visualized graphic element of the timeline are associated with a viewing direction within the video content (Williams; [¶ 0115-0116 and ¶ 0119-0121]). Still further, the selected/current visualized graphic element positioned within the timeline and other multiple visualized graphic element positioned within the timeline corresponds to the location is different from a location of the current viewpoint (Williams; [¶ 0089-0100, ¶ 0115-0116, and ¶ 0119-0121]).

Applicant argues (Remarks, Page 11, ¶ 1), that “You fails to cure the deficiencies of Williams. Thus, no combination of Williams and You is not understood to teach or suggest independent claim 8 as amended.”

Therefore, Applicant fails to be persuasive.

Applicant’s arguments (Remarks, Page 11, ¶ 4), filed 12/21/2021, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C § 103 have been fully considered but they are not persuasive due to claim 1’s and claim’s 17’s similarity to claim 8. See addressed arguments above.


Regarding dependent claims 9 and 19:

Applicant argues (Remarks, Page 11, ¶ 2-3), that “You describes different events in paragraphs [0075], [0058]-[0060], and [0091]-[0093] and FIG. 5A through FIG. 5C, but You does not teach or suggest any description of different levels of interest associated with an event. The Office Action fails to identify any different levels of interest found in You. Further, the You reference is silent regarding any different levels of interest or comparison of interest levels. You’s description of a blue team and a red team does not indicate any differing level of interest because blue and red are neutral with respect to each other, and You makes no teaching of different interest level, such as, a user indicating more or less interest in the blue team versus the red team. Different events are not different levels of interest, but rather different interests. Williams is also silent regarding different levels of interest. For similar reasons, neither You nor Williams teaches or suggests a rank indicative of a level of interest.
Thus, no combination of Williams and You teaches or suggests ‘wherein the at least one event within the video content is further associated, in the timeline, with at least one rank indicative of a level of interest among a plurality of different levels of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest’ as set forth in claim 8 and ‘wherein the at least one rank indicative of a level of interest is included in the metadata’ as set forth in claim 19.”
The Examiner disagrees. Applicant’s arguments fail to view the teachings of You et al., wherein You et al. teaches different levels of interest corresponding to a user You; “A user may specify that he is more interested in events relating to the blue team rather than the red team in a user preference setting”, wherein “… only events related to the (blue) team of interest may be provided, rather than that for the (red) team of non-interest” [¶ 0075]; moreover, EOI [¶ 0058-0060]).
Furthermore, Applicant fails to view the teachings of a user selected preference of one thing rather than other corresponds to a ranking by You et al. (You; [¶ 0075-0076, ¶ 0087, and ¶ 0125]). Even further, wherein the at least one rank indicative of a level of interest is included in the metadata (You; the at least one rank/preference indicative of a level of interest, as addressed within the parent claim(s), is included in the metadata [¶ 0068-0069, ¶ 0075-0076, and ¶ 0125]; wherein, metadata is linked to viewing interest [¶ 0078-0080]; moreover, user profile data [¶ 0022, ¶ 0063, and ¶ 0087] linked to metadata [¶ 0125]).  Thus, You further teaches at least one rank indicative of a level of interest among a plurality of different levels of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest (You; at least one rank indicative of a level of interest among a plurality of different levels (i.e. more and less) of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest [¶ 0075]; moreover, EOI [¶ 0058-0059]) in the timeline (You; timeline (i.e. frame sequence over time, recording) [¶ 0060 and ¶ 0091-0093], as illustrated within Figs. 5A-C).
Therefore, Applicant fails to provide clear differences between the applied prior art and the argued subject matter.   


Regarding dependent claims 2, 4-7, 9, 11-14, 16, 18-27:

Applicant’s arguments (Remarks, Page 12, ¶ 1), filed 12/21/2021, with respect to the rejection(s) of claim(s) 2, 4-7, 9, 11-14, 16, 18-27 under 35 U.S.C § 103 have been fully considered, due the dependency upon claims 1, 8, and 17 respectively. Wherein, the arguments are not persuasive, regarding reasons as addressed above.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim(s) 8, 9, 11-14, 16, 24, 25, 1, 2, 4-7, 22, 23, 17-21, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US PGPUB No. 20160379682 A1, hereinafter Williams, and further in view of You et al., US PGPUB No. 20170026577 A1, hereinafter You.

Regarding claim 8, Williams discloses an apparatus comprising at least one processor and at least one memory having stored instructions operative (Williams; a system/apparatus comprising at least one processor and at least one memory having stored instructions operative [¶ 0028-0029]; wherein, image processing apparatus comprises at least one processor and at least one memory having stored computer program code (i.e. instruction operations) [¶ 0030-0031]; moreover, an apparatus comprising a controller and storage unit [¶ 0068-0069]), when executed by the at least one processor to cause the apparatus (Williams; image processing apparatus comprises at least one processor and at least one memory having stored computer program code (i.e. instruction), as addressed above, is operative when executed by the at least one processor to cause the system/apparatus to perform [¶ 0030-0031]) to: 
obtain data representative of a timeline from a metadata component of a video content (Williams; the system/apparatus, as addressed above, configured to obtain data representative of a timeline [¶ 0081-0083], as illustrated within Fig. 9, from a metadata/data component of one or more recordings (i.e. video content) [¶ 0007 and ¶ 0072-0074]; wherein video content corresponds to data from a camera [¶ 0029 and ¶ 0032-0033] and captured video and metadata associated with the video [¶ 0031, ¶ 0067, ¶ 0069, and ¶ 0071]; such that, one or more recorded events can occur over the same or overlapping time periods [¶ 0078], and each recorded event can be recorded live or during playback [¶ 0079]), the timeline comprising information representative of an event time and a location of at least one event within the video content (Williams; the timeline, as addressed above, comprising information representative of an event time and a location of at least one event within the video content [¶ 0073-0077]; wherein, an event is linked to a start time, end time, and identifier [¶ 0072] corresponding to timeline elements further corresponding to one or more locations within a timeline of the recordings (i.e. video content) [¶ 0083-0085], as illustrated within Fig. 9; such that, timeline elements appear positioned/located on a timeline [¶ 0086]; additionally, a location of at least one event (i.e. player and/or a player’s actions) within the recording (i.e. video content) corresponds to X and Y positioning within a tracked timeline [¶ 0091-0093 and ¶ 0101-0102]), wherein the data is obtained before the event time at which the at least one event occurs in the video content (Williams; the data (representative of a timeline from a metadata component of the video content) is obtained before the event time (i.e. start and/or end time) at which the at least one event occurs in the recordings (i.e. video content) [¶ 0069, ¶ 0071-0073, and ¶ 0138]; moreover, playback [¶ 0106 and ¶ 0114]; additionally, predicting position of an object/event in determining a FOV of a camera [¶ 0064-0066]);
Williams; the system/apparatus, as addressed above, configured to process the timeline to identify the at least one event within the video content before the at least one event starts within a playback (i.e. becomes active, replays) [¶ 0073, ¶ 0079, ¶ 0081, and ¶ 0086]; moreover, stored video recording [¶ 0031 and ¶ 0088] and played back viewing options [¶ 0106, ¶ 0114, and ¶ 0132-0133]; and moreover, object/event detection and recognition [¶ 0046 and ¶ 0071-0072]), wherein the timeline comprises information including timestamps for a time period during which the at least one event will become active and one or more coordinates of the at least one event within the video content (Williams; the timeline comprises information including timestamps for a time period (i.e. start to end time) [¶ 0072-0073] during which the at least one event will become started within a playback (i.e. active, replayed) and one or more coordinates of the at least one event within the video content [¶ 0778-0079, ¶ 0083-0084, and ¶ 0086], as illustrated within Fig. 9; such that, timeline elements appear positioned/located on a timeline [¶ 0086]; additionally, a location of at least one event (i.e. player and/or a player’s actions) within the recording (i.e. video content) corresponds to X and Y positioning within a tracked timeline [¶ 0091-0093 and ¶ 0101-0102]; and moreover, stored video recording [¶ 0031 and ¶ 0088] and played back viewing options [¶ 0106, ¶ 0114, and ¶ 0132-0133]);
determine at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the video content (Williams; the system/apparatus, as addressed above, configured to determine at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) to subjectively direct attention toward a subsequent viewpoint from which to view the at least one event within the video content [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110], as illustrated within Fig. 9 and Fig. 12; moreover, selectable timeline elements [¶ 0097-0098] in relation with multiple viewpoints [¶ 0107-0109 and ¶ 0114-0115], as illustrated within Figs. 13A-D; additionally, subsequent viewpoints [¶ 0119-0122]; such that, UIs/GUIs and one or more elements of a UI/GUI are implicitly designed to obtain user attention), the at least one indicator being determined according to a current viewpoint in the video content and the location of the at least one event within the video content (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) being determined according to a current/selected viewpoint in the video content and the location of the at least one event within the video content [¶ 0097-0098 and ¶ 0116-0118], as illustrated within Figs. 13A-D; moreover, current/selected viewpoint [¶ 0119-0122] as well as playback viewing [¶ 0106, ¶ 0114, and ¶ 0132-0133]; wherein, cut-out video clips are identified by the selection [¶ 0107-0109 and ¶ 0114-0115]), wherein the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint (Williams; the subsequent viewpoint, as addressed above, has a location and a viewing direction/orientation (as depicted) within the video content and wherein the location is different from a location of the current/selected viewpoint [¶ 0115-0116 and ¶ 0119-0121], as illustrated within Figs. 13A-D; moreover, one or more camera views associated with the same or different views between events [¶ 0122-0123]; moreover, selectable viewpoints [¶ 0097-0098 and ¶ 0116-0118]); and
render the at least one indicator while rendering the portion of the video content (Williams; the system/apparatus, as addressed above, configured to render the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) while rendering the portion of the video content [¶ 0083, ¶ 0086, and ¶ 0097-0099], as illustrated within Fig. 9; moreover, presenting both a video clip and view image [¶ 0104-0106], as depicted within Fig. 12, and/or presenting multiple video clips [¶ 0107 and ¶ 0119-0120, and ¶ 0122], as depicted within Figs. 13A-D), wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) is rendered prior to the event time (i.e. start and/or end time) and in time for a user to move from the current/selected viewpoint to the subsequent viewpoint before the event time (i.e. start and/or end time) at which the at least one event occurs in the video content [¶ 0106-0107, ¶ 0114-0116, and ¶ 0132-0133] , as illustrated within Figs. 13A-D; wherein, user selection [¶ 0097-0098 and ¶ 0116-0118] enables one or more differing viewpoints for a user to navigate (i.e. move to and from viewpoints) [¶ 0119-0122]).  
Williams fails to explicitly teach an indicator to direct attention. 
However, You teaches to: 
You; obtaining data representative of a timeline (i.e. frame sequence over time, recording) from a metadata component of the video content [¶ 0077-0078 and ¶ 0081]; additionally, metadata associated with recorded video content [¶ 0072-0073]), the timeline comprising information representative of an event time and a location of at least one event within the content (You; the timeline (i.e. frame sequence over time, recording) comprising information representative of an event time and a location of at least one event within the content [¶ 0078-0080]; additionally, events are identifiable within the video content data and associated with metadata [¶ 0068-0070]; moreover, video data and flagged events [¶ 0129-0130]), wherein the data is obtained before the event time at which the at least one event occurs in the video content (You; wherein the data is obtained before the event time at which the at least one event occurs in the video content [¶ 0073-0075 and ¶ 0078-0080]; moreover, sensory cue [¶ 0073-0075] to indicate a future event [¶ 0072], and playback [¶ 0068]); and
determine at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the video content (You; determine at least one indicator (i.e. cues) to direct/navigate attention toward a subsequent FOV/viewpoint from which to view the at least one event within the video content [¶ 0091-0093], as illustrated within Figs. 5A-C; wherein, a viewer’s current FOV is given a cue (i.e. visual arrow associated with a pointing direction) [¶ 0094-0096] that is associated with directing/navigating the FOV (i.e. user’s attention) toward another FOV/viewpoint [¶ 0096-0097 and ¶ 0099]; moreover, EOI [¶ 0058-0059] and future event direction [¶ 0062]), the at least one indicator being determined according to a current viewpoint in the video content and the location of the at least one event within the video content (You; the at least one indicator (i.e. cue, arrow, visual graphic), as addressed above, being determined according to a current FOV/viewpoint in the video content and the location (left or right) of the at least one event within the video content [¶ 0094-0097], as illustrated within Figs. 5A-C), wherein the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint (You; the subsequent FOV/viewpoint, as addressed above, has a location (i.e. left or right) and a viewing direction/orientation within the video content and wherein the location (i.e. left or right) is different from a location of the current/selected FOV/viewpoint [¶ 0094-0097], as illustrated within Figs. 5A-C; moreover, a current FOV corresponding to FOV 502A [¶ 0094-0095], subsequent FOV correspond to FOV 502B [¶ 0096] and/or FOV 502C [¶ 0097], and event FOV corresponding to FOV 502C [¶ 0097]; moreover, location information [¶ 0078-0080], as depicted within Figs. 5A-C); and
render the at least one indicator while rendering the portion of the video content (You; render the at least one indicator while rendering the portion of the video content [¶ 0073-0075]; moreover, rendering a visual cue [¶ 0091-0093], as illustrated within Figs. 5A-C, to indicate to a viewer that an event is about to occur [¶ 0094-0097]), wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (You; the at least one indicator is rendered prior to the event time and in time for a user to move from the current FOV/viewpoint to the subsequent FOV/viewpoint before the event time at which the at least one event occurs in the video content [¶ 0094-0097], as illustrated within Figs. 5A-C; moreover, a cue is provided prior to an event [¶ 0068]).
Williams and You are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect for a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams, to incorporate to: obtain data representative of a timeline from a metadata component of the video content, the timeline comprising information representative of an event time and a location of at least one event within the content, wherein the data is obtained before the event time at which the at least one event occurs in the video content; and determine at least one indicator to direct attention toward a subsequent viewpoint from which to view the at least one event within the video content, the at least one indicator being determined according to a current viewpoint in the video content and the location of the at least one event within the video content, wherein the subsequent viewpoint has a location and a viewing direction within the video content and wherein the location is different from a location of the current viewpoint; and render the at least one indicator while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 9, Williams in view of You further discloses the apparatus of claim 8, wherein the at least one event within the video content is further associated, in the timeline, with at least one identifier (Williams; the at least one event within the video content [¶ 0072-0073, ¶ 0083 and ¶ 0086] is further associated with at least one identifier in the timeline [¶ 0083-0085], as illustrated within Fig. 9; moreover, one or more events and the event’s associated data [¶ 0073-0077]).  
You further teaches at least one rank indicative of a level of interest among a plurality of different levels of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest (You; at least one rank indicative of a level of interest among a plurality of different levels (i.e. more and less) of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest [¶ 0075]; moreover, EOI [¶ 0058-0059]) in the timeline (You; timeline (i.e. frame sequence over time, recording) [¶ 0060 and ¶ 0091-0093], as illustrated within Figs. 5A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate at least one rank indicative of a level of interest among a plurality of as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 11, Williams in view of You further discloses the apparatus of claim 8, wherein the video content is a projection of a dynamic three-dimension scene and wherein the location of the at least one event is determined according to an object of the three-dimension scene (Williams; the video content is a computed representation (i.e. projection) of a dynamic 3D scene [¶ 0041-0042, ¶ 0046, and ¶ 0067] captured via a camera [¶ 0029 and ¶ 0033] and wherein the location of the at least one event is determined according to an object of the 3D scene [¶ 0073-0077]; moreover, a 3D scene corresponding to a live (real world) event (i.e. sporting event) [¶ 0039 and ¶ 0079]; moreover, object detection and recognition [¶ 0041-0042 and ¶ 0046]). 
 
Regarding claim 12, Williams in view of You further discloses the apparatus of claim 8, wherein the location of the at least one event is determined according to a description of a shape of a two-dimension part of the video content (Williams; the location of the at least one event is determined according to a description of a shape (i.e. frame, clip, segment) of a 2D part of the video content [¶ 0083-0086], as illustrated within Fig. 9; additionally, horizontal and vertical positioning [¶ 0092-0093], video clip [¶ 0098-0100 and ¶ 0103-0105], and cut-outs [¶ 0101-0102]).  

Regarding claim 13, Williams in view of You further discloses the apparatus of claim 8, wherein the at least one indicator includes one or more visual objects to be overlaid on the rendered portion of the video content (You; the at least one indicator (i.e. cue) includes one or more visual objects (i.e. arrow) to be overlaid on the rendered portion of the video content [¶ 0091-0093], as illustrated within Figs. 5A-C; moreover, providing a visual cue within a FOV [¶ 0065 and ¶ 0095] that is dynamic in relation with a FOV [¶ 0014-0015 and ¶ 0096-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate the at least one indicator includes one or more visual objects to be overlaid on the rendered portion of the video content (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 14, Williams in view of You further discloses the apparatus of claim 8, wherein the at least one indicator comprises a haptic effect (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) comprises a visual effect [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110] and touch/dragging (i.e. haptic) effect [¶ 0108 and ¶ 0132], as illustrated within Fig. 9 and Fig. 12).  
You; at least one indicator (i.e. cue) comprises a haptic effect [¶ 0126]; moreover, haptic cue [¶ 0009 and ¶ 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate the at least one indicator comprises a haptic effect (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 16, Williams in view of You further discloses the apparatus of claim 14, further comprising haptic effectors (Williams; touch screen (i.e. haptic effectors) [¶ 0036 and 0097]), wherein the instructions are further operative to render the haptic effects of the indicators on the haptic effectors (Williams; the instructions, as addressed within the parent claim(s), are further operative to render [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110] the touch/dragging (i.e. haptic) effect [¶ 0108 and ¶ 0132], as illustrated within Fig. 9 and Fig. 12, of the indicators (i.e. identifiers, timeline elements, visual timeline elements corresponding to one or more event records, visual graphics) [¶ 0083-0086], as depicted within Fig. 9, on the touch screen (i.e. haptic effectors) [¶ 0036, ¶ 0097-0098, and ¶ 0108]).  
You further teaches the at least one indicator comprises a haptic effect (You; at least one indicator (i.e. cue) comprises a haptic effect [¶ 0126]; moreover, haptic cue [¶ 0009 and ¶ 0078]).
Williams as modified by You, to incorporate the at least one indicator comprises a haptic effect (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 24, Williams in view of You further discloses the apparatus of claim 8, wherein the at least one indicator is rendered in time for a user to move within the video content from the current viewpoint to the subsequent viewpoint (You; the at least one indicator/cue is rendered relatively in time for a user to move within the video content from the current viewpoint to the subsequent viewpoint [¶ 0091-0093], as illustrated within Figs. 5A-C; moreover, providing a visual cue within a FOV [¶ 0065 and ¶ 0095] that is dynamic in relation with a FOV [¶ 0014-0015 and ¶ 0096-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate the at least one indicator is rendered in time for a user to move within the video content from the current viewpoint to the subsequent viewpoint (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 25, Williams in view of You further discloses the apparatus of claim 24, wherein the at least one indicator is rendered in time for a user to move within You; the at least one indicator/cue is rendered relatively in time for a user to move within the video content following a trajectory from the current viewpoint to the subsequent viewpoint [¶ 0091-0093], as illustrated within Figs. 5A-C; moreover, providing a visual cue within a FOV [¶ 0065 and ¶ 0095] that is dynamic in relation with a FOV [¶ 0014-0015 and ¶ 0096-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate the at least one indicator is rendered in time for a user to move within the video content following a trajectory from the current viewpoint to the subsequent viewpoint (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 8, due to the similarities claim 1 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 1; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Williams discloses a method of rendering at least one indicator when rendering a portion of a video content (Williams; a method of rendering [¶ 0002, ¶ 0065-0066, and ¶ 0138] at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) when rendering a portion of a video content [¶ 0083-0086], as illustrated within Fig. 9).
	(further refer to the rejection regarding claim 8)

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 9, due to the similarities claim 2 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 2.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 11, due to the similarities claim 4 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 12, due to the similarities claim 5 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 13, due to the similarities claim 6 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 14, due to the similarities claim 7 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 7.

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 24, due to the similarities claim 22 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 22.

Regarding claim 23, the rejection of claim 23 is addressed within the rejection of claim 25, due to the similarities claim 23 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 23.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 8, due to the similarities claim 17 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 17; however, the subject matter/limitations not addressed by claim 17 is/are addressed below.
Williams further discloses a method (Williams; a method of rendering [¶ 0002, ¶ 0065-0066, and ¶ 0138] at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) when rendering a portion of a video content [¶ 0083-0086], as illustrated within Fig. 9) comprising: 
rendering a first segment of a video content (Williams; the method, as addressed above, comprises rendering a 1st segment of a video content [¶ 0083-0086], as illustrated within Fig. 9; moreover, one or more segments of video content [¶ 0073-0077]; still further, video clip [¶ 0098-0100 and ¶ 0103-0105] and cut-outs [¶ 0101-0102]); 
based on the location of the at least one event in the video content and a first location and direction of a current viewpoint in the rendered first segment (Williams; the method, as addressed above, comprises based on the location of the at least one event in the video content [¶ 0097-0098 and ¶ 0116-0118] and a 1st location and direction/orientation (as depicted) of a current/selected viewpoint in the rendered 1st segment [¶ 0115-0116 and ¶ 0119-0121], as illustrated within Figs. 13A-D; moreover, current/selected viewpoint [¶ 0119-0122] as well as playback viewing [¶ 0106, ¶ 0114, and ¶ 0132-0133]; wherein, cut-out video clips are identified by the selection [¶ 0107-0109 and ¶ 0114-0115]; moreover, one or more camera views associated with the same or different views between events [¶ 0122-0123]; even further, selectable viewpoints [¶ 0097-0098 and ¶ 0116-0118]), determining at least one indicator to direct attention toward a subsequent viewpoint with a second location and direction from which to view the at least one event from the current viewpoint in the rendered first segment (Williams; determine at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) to subjectively direct attention toward a subsequent viewpoint with a 2nd location and direction/orientation (as depicted) from which to view the at least one event from the current/selected viewpoint in the rendered 1st segment [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110], as illustrated within Fig. 9 and Fig. 12; moreover, selectable timeline elements [¶ 0097-0098] in relation with multiple viewpoints [¶ 0107-0109 and ¶ 0114-0115], as illustrated within Figs. 13A-D; additionally, subsequent viewpoints [¶ 0119-0122]; such that, UIs/GUIs and one or more elements of a UI/GUI are implicitly designed to obtain user attention); and 
providing the at least one indicator while rendering the first segment of the video content (Williams; providing the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) while rendering the 1st  segment of the video content [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110], as illustrated within Fig. 9 and Fig. 12), wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent viewpoint before the event time at which the at least one event occurs in the video content (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) is provided prior to the event time (i.e. start and/or end time) and in time for a user to move from the current/selected viewpoint to the subsequent viewpoint before the event time (i.e. start and/or end time) at which the at least one event occurs in the video content [¶ 0106-0107, ¶ 0114-0116, and ¶ 0132-0133] , as illustrated within Figs. 13A-D; wherein, user selection [¶ 0097-0098 and ¶ 0116-0118] enables one or more differing viewpoints for a user to navigate (i.e. move to and from viewpoints) [¶ 0119-0122]).
(further refer to the rejection regarding claim 8)

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 21, due to the similarities claim 18 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 18.

Regarding claim 19, Williams in view of You further discloses the method of claim 2, wherein the at least one rank indicative of a level of interest is included in the metadata (You; the at least one rank/preference indicative of a level of interest, as addressed within the parent claim(s), is included in the metadata [¶ 0068-0069, ¶ 0075-0076, and ¶ 0125]; wherein, metadata is linked to viewing interest [¶ 0078-0080]; moreover, user profile data [¶ 0022, ¶ 0063, and ¶ 0087] linked to metadata [¶ 0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate wherein the at least one rank indicative of a level of interest is included in the metadata (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 19, due to the similarities claim 20 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 20.

Regarding claim 21, Williams in view of You further discloses the apparatus of claim 9, wherein the at least one indicator includes at least one of a color code, a specific symbol, a countdown, and a haptic effect (Williams; the at least one indicator (i.e. identifiers, timeline elements, visual timeline elements corresponding to one or more event records, visual graphics) [¶ 0083-0086], as depicted within Fig. 9,  includes at least one of a color code, a specific symbol (i.e. shape, graphic), and a touch/dragging (i.e. haptic) effect [¶ 0036, ¶ 0097-0098, ¶ 0108 and ¶ 0132], as illustrated within Fig. 9 and Fig. 12; moreover, highlighting/indicating graphics [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110]).
You; at least one indicator (i.e. cue) includes a haptic effect [¶ 0126]; moreover, haptic cue [¶ 0009 and ¶ 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate the at least one indicator includes a haptic effect (as taught by You), in order to provide immersive video environment that allows a you be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 26, the rejection of claim 26 is addressed within the rejection of claim 24, due to the similarities claim 26 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 26.

Regarding claim 27, the rejection of claim 27 is addressed within the rejection of claim 25, due to the similarities claim 27 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 27.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616